DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-026103, filed on 2/20/2020.
Reasons for Allowance
Claims 1-6 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed fuel cell system, and control method of the fuel cell system, are novel over the closest prior art – Kumei (JP2010061960A – see IDS for foreign copy and machine translation).
Kumei discloses a fuel cell system, and control method thereof, as claimed, except for the limitation when the monitoring unit detects the abnormal fuel gas generation during execution of a warm-up operation to allow the fuel cell stack to generate heat with a predetermined target heating value, the control unit reduces the output current by reducing the target heating value.  In particular, Kumei discloses that when the monitoring unit detects the abnormal fuel gas generation during execution of a warm-up operation to allow the fuel cell stack to generate heat with a predetermined target heating value, the control unit reduces the output current by increasing the power operation voltage by decreasing the load, and thus reducing the output current, and controlling the air supply amount by increasing air flow in order to suppress the hydrogen concentration in the exhaust gas of the fuel cell from exceeding the predetermined value.  However, when the fuel cell power operation voltage is increased by decreasing the load by way of increasing the air flow, while the output current is necessarily reduced, the heating value is increased.  In contrast, the instant application teaches that when abnormal fuel gas generation is detected in the cathode during the execution of the warm-up operation, the target heating value is reduced, and thereby the current of the fuel cell stack is reduced, which suppresses ion conduction of the fuel gas to the cathode, enabling the reduction of the fuel gas present in the cathode. Therefore, due to the fuel gas present in the cathode, the power generation amount of the fuel cell stack is reduced, and thus the actual heating value of the fuel cell stack is prevented from being significantly reduced to a value lower than the target heating value, and the fuel cell system is capable of suppressing the reduction of the temperature increase rate of the fuel cell stack during warm-up operations.  And thus, the fuel cell system in the present aspect is capable of controlling the state of the power generation of the fuel cell stack as appropriate on the basis of the target heating value, and is further capable of stabilizing the power obtained from the fuel cell stack during the warm-up operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724